                                  1

                                  2

                                  3
                                  4                                  UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                  7      IN RE EX PARTE APPLICATION OF DR.                 Case No. 19-mc-80127-TSH
                                         YUICHIRO YASUDA AND YU MENTAL
                                  8      CLINIC,
                                                                                           ORDER DENYING MOTION TO
                                  9                     Applicant.                         QUASH
                                  10                                                       Re: Dkt. No. 9
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14          Applicant Dr. Yuichiro Yasuda and Yu Mental Clinic’s (collectively, “Applicant”) filed an

                                  15   ex parte application to take discovery pursuant to 28 U.S.C. § 1782, which allows a district court

                                  16   to order a person residing or found within its district to produce documents or provide testimony

                                  17   for use in a foreign legal proceeding, unless the disclosure would violate a legal privilege. ECF

                                  18   No. 1. Twitter, Inc. now moves to quash or modify the subpoena. ECF No. 9. Applicant filed an

                                  19   Opposition (ECF No. 10) and Twitter filed a Reply (ECF No. 13). The Court finds this matter

                                  20   suitable for disposition without oral argument and VACATES the October 17, 2019 hearing. See

                                  21   Civ. L.R. 7-1(b). Having considered the parties’ positions, relevant legal authority, and the record

                                  22   in this case, the Court DENIES Twitter’s motion for the following reasons.

                                  23                                         II.   BACKGROUND
                                  24          Dr. Yasuda is a psychologist and owner of Yu Mental Clinic in Maebaru Chuo, Itoshima-

                                  25   Shi, Japan since 2008. Kanda Decl. ¶ 4, ECF No. 2. He is “a well-respected and well-known”

                                  26   psychologist in Japan. Id. Yu Mental Clinic operates with 55 doctors, 70 psychologists, and 88

                                  27   staff members. Id.

                                  28          On April 21, 2019, an unknown individual or business operating under the Twitter name of
                                   1   @ZZu9r0 posted derogatory statements about Applicant, in Japanese, alleging he had sexual

                                   2   relations with a female patient who was in high school, which led to her attempted suicide. Id. ¶ 6.

                                   3   The @ZZu9r0 account posted the derogatory comments on a page of a well-known radio DJ
                                   4   known as Muneyuki Imon, who has a Twitter following of over 10,000 followers. Id. ¶ 8.

                                   5   Applicant retained Ogasawara, Konno & Rokugawa Law Firm to initiate a civil lawsuit in Japan

                                   6   against the anonymous defendant for defamation and unlawful business interference. Id. ¶¶ 1, 9.

                                   7          On May 13, 2019, Applicant applied to this Court ex parte for an order permitting

                                   8   discovery from Twitter into the identity of the @ZZu9r0 account user pursuant to 28 U.S.C. §

                                   9   1782. ECF No. 1. Applicant also submitted supplemental declarations from its Japanese counsel

                                  10   and translator. ECF Nos. 2-3. In his declaration, Japanese counsel states that he believes the post

                                  11   defamed Applicant and unlawfully interfered with Applicant’s business under Japanese law.

                                  12   Kanda Decl. ¶ 9. The Court granted Applicant’s request on May 15, 2019. ECF No. 5.
Northern District of California
 United States District Court




                                  13          Applicant issued the subpoena, dated May 15, 2019, to Twitter. Schwartz Decl., ¶ 2, Ex. 1,

                                  14   ECF No. 9-1. The subpoena requests the following categories of information associated with the

                                  15   @ZZu9r0 account:

                                  16                  1. All Documents showing the ZZu9r0 Account’s login histories,
                                                      including dates, times, IP addresses, and access type, for each login
                                  17                  from June 1, 2019 to present;
                                  18                  2. All Documents showing the ZZu9r0 Account’s latest access log,
                                                      including dates, times, IP addresses, and access type;
                                  19
                                                      3. All Documents showing the ZZu9r0 Account’s access log when
                                  20                  that account posted each review, comment, photograph, video, and/or
                                                      rating on the Muneyok Imon Twitter page, including dates, times, IP
                                  21                  addresses, and access type; and
                                  22                  4. All Documents identifying the ZZu9r0 Account’s users from the
                                                      date that the account was created to present, including all names,
                                  23                  addresses, email addresses (including email addresses corresponding
                                                      with a Twitter account), telephone numbers, names of the computers
                                  24                  used by ZZu9r0 Account’s user(s), and information regarding any
                                                      credit cards registered to the ZZu9r0 Account (except for the number
                                  25                  of the credit card).
                                  26   Id.

                                  27          After receiving the subpoena, Twitter’s in-house counsel served written objections. Id. ¶ 3,

                                  28   Ex. 2. Subsequently, Twitter’s in-house and outside counsel met and conferred with Applicant’s
                                                                                        2
                                   1   counsel regarding the First Amendment implications of its request. Id. ¶¶ 4-5. The parties

                                   2   discussed different mechanisms for addressing the subpoena’s First Amendment implications but

                                   3   ultimately were unable to agree on how best to resolve Twitter’s concerns regarding the
                                   4   subpoena’s potential chilling effects on protected speech. Id. ¶ 5.

                                   5          Twitter now brings this motion to quash or modify the subpoena to require production only

                                   6   if Applicant has satisfied the First Amendment’s requirements for unmasking the identity of an

                                   7   anonymous speaker.

                                   8                                       III.   LEGAL STANDARD
                                   9          Section 1782 provides, in pertinent part:

                                  10                  The district court of the district in which a person resides or is found
                                                      may order him to give his testimony or statement or to produce a
                                  11                  document or other thing for use in a proceeding in a foreign or
                                                      international tribunal . . . . The order may be made . . . upon the
                                  12                  application of any interested person[.]
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 1782(a). A litigant in a foreign action qualifies as an “interested person” under

                                  14   Section 1782. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004).

                                  15   Section 1782 permits district courts to authorize discovery where three general requirements are

                                  16   satisfied: “(1) the person from whom the discovery is sought ‘resides or is found’ in the district of
                                  17   the district court where the application is made; (2) the discovery is ‘for use in a proceeding in a

                                  18   foreign or international tribunal’; and (3) the application is made by a foreign or international

                                  19   tribunal or ‘any interested person.’” Khrapunov v. Prosyankin, 931 F.3d 922, 925 (9th Cir. 2019)

                                  20   (citations omitted).

                                  21          A district court has wide discretion to grant discovery under Section 1782. Intel, 542 U.S.

                                  22   at 260-61. In exercising its discretion, a district court should consider the following factors: (1)
                                  23   whether the “person from whom discovery is sought is a participant in the foreign proceeding,” (2)

                                  24   “the nature of the foreign tribunal, the character of the proceedings underway abroad, and the

                                  25   receptivity of the foreign government or the court or agency abroad to U.S. federal court judicial

                                  26   assistance,” (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                  27   restrictions or other policies of a foreign country or the United States,” and (4) whether the request

                                  28   is “unduly intrusive or burdensome.” Id. at 264-65.
                                                                                          3
                                   1          A district court’s discretion is to be exercised in view of the twin aims of Section 1782:

                                   2   “providing efficient assistance to participants in international litigation and encouraging foreign

                                   3   countries by example to provide similar assistance to our courts.” Id. at 252. There is no
                                   4   requirement that the party seeking discovery establish that the information sought would be

                                   5   discoverable under the governing law in the foreign proceeding or that United States law would

                                   6   allow discovery in an analogous domestic proceeding. Id. at 247, 261-63. “Section 1782 is a

                                   7   provision for assistance to tribunals abroad. It does not direct United States courts to engage in

                                   8   comparative analysis to determine whether analogous proceedings exist here.” Id. at 263.

                                   9                                           IV.    DISCUSSION
                                  10   A.     Statutory Requirements
                                  11          Applicant’s request satisfied the minimum requirements of Section 1782. First, Twitter’s

                                  12   principal place of business is in San Francisco, California, within this District. Second, to apply
Northern District of California
 United States District Court




                                  13   for discovery pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need not be

                                  14   currently pending, or even imminent. Intel, 542 U.S. at 258-59. Instead, all that is necessary is

                                  15   that a “dispositive ruling” by the foreign adjudicative body is “within reasonable contemplation.”

                                  16   Id. at 259 (holding that discovery was proper under Section 1782 even though the applicant’s
                                  17   complaint was still only in the investigative stage). Applicant has shown a “reasonable

                                  18   contemplation” of litigation. Third, Section 1782 plainly states that discovery orders may issue

                                  19   upon the request of either a foreign tribunal or an interested party. 28 U.S.C. § 1782(a).

                                  20   Applicant—as the prospective litigant—has a “reasonable interest” in obtaining judicial assistance

                                  21   and, therefore, may apply for judicial assistance pursuant to Section 1782. See Akebia

                                  22   Therapeutics, Inc. v. Fibrogren, Inc., 793 F.3d 1108, 1110 (9th Cir. 2015). Lastly, Applicant’s
                                  23   request is an acceptable method of discovery under Section 1782. See In re Letters Rogatory from

                                  24   Tokyo Dist., Tokyo, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976).

                                  25   B.     Discretionary Intel Factors
                                  26          The first three discretionary Intel factors also support granting the application. As to the

                                  27   first factor, Twitter is not a participant in Applicant’s contemplated Japan proceeding. Intel, 542

                                  28   U.S. at 264 (“[N]onparticipants in the foreign proceeding may be outside the foreign tribunal’s
                                                                                         4
                                   1   jurisdictional reach; hence, their evidence, unavailable in the United States, may be unobtainable

                                   2   absent § 1782(a) aid.”). Second, there is no indication that a Japanese court would reject

                                   3   information obtained through Section 1782 discovery. In this situation, courts “err on the side of
                                   4   permitting discovery.” See In re Varian Med. Sys. Int’l AG, 2016 WL 1161568, at *4 (N.D. Cal.

                                   5   Mar. 24, 2016) (collecting cases). Third, there is no evidence that the request conceals an attempt

                                   6   to circumvent foreign proof-gathering restrictions or other policies of Japan.

                                   7          Twitter’s motion addresses the fourth Intel factor, whether the request is unduly intrusive

                                   8   or burdensome. As the Ninth Circuit has recognized, “the ability to speak anonymously on the

                                   9   Internet promotes the robust exchange of ideas and allows individuals to express themselves freely

                                  10   without ‘fear of economic or official retaliation . . . [or] concern about social ostracism.’” In re

                                  11   Anonymous Online Speakers, 661 F.3d 1168, 1173 (9th Cir. 2011) (citing McIntyre v. Ohio

                                  12   Elections Comm’n, 514 U.S. 334, 341-42 (1995)). This protection applies in the context of
Northern District of California
 United States District Court




                                  13   Section 1782 applications when a foreign civil litigant such as Applicant seeks discovery in the

                                  14   United States with the assistance of the U.S. judicial system. If the foreign litigant asserts that an

                                  15   anonymous speaker’s speech is actionable, the First Amendment protects the speaker from being

                                  16   unmasked unless the applicant:
                                  17                  (1) identifies the party with sufficient specificity that the court can
                                                      determine that the party is a real person subject to suit; (2) identifies
                                  18                  all previous steps taken to locate and identify the party; (3)
                                                      demonstrates that the action can withstand a motion to dismiss; and
                                  19                  (4) proves that the discovery is likely to lead to identifying
                                                      information.
                                  20

                                  21   In re Ex Parte Application of Jommi, 2013 WL 6058201, at *4 (N.D. Cal. Nov. 15, 2013) (citing

                                  22   Columbia Ins. v. Seescandy.com, 185 F.R.D. 573, 578-80 (N.D. Cal. 1999)).
                                  23          Here, Applicant has satisfied the Jommi requirements for good cause to allow early

                                  24   discovery to determine the identity of an unknown defendant. First, it has demonstrated that the

                                  25   party is a real party subject to suit in Japan as it identified the URL address of the anonymous

                                  26   defendant’s Twitter account, the IP address and specific dates of the tweets. See id. (petitioner’s

                                  27   knowledge of the author’s “specific post on a specific blog” and the URL of the post was

                                  28   sufficiently specific to identify the defendant as a real party); In re Frontier Co., Ltd., 2019 WL
                                                                                          5
                                   1   3345348, at *3 (N.D. Cal. July 25, 2019) (Frontier “demonstrated that the party is a real party

                                   2   subject to suit” because it “identified the unknown defendant through the URL of their Cloudflare

                                   3   account, their IP address, and the specific date of the post.”).
                                   4          Second, Applicant took steps to identify the author and his search revealed the server of the

                                   5   anonymous defendant is with Twitter. Kanda ¶ 12.

                                   6          Third, Applicant has demonstrated that the anonymous defendant has committed an act

                                   7   that can withstand a motion to dismiss. The posts in question allege Dr. Yasuda had sexual

                                   8   relations with a female patient who was in high school, which led to her attempted suicide.

                                   9   Falsely charging a person with a crime or violation of the “confidence reposed in him” is per se

                                  10   defamatory. Wilens v. Doe Defendant No. 1, 2015 WL 4606238, at *15 (N.D. Cal. July 31, 2015),

                                  11   report and recommendation adopted, 2015 WL 5542529 (N.D. Cal. Sept. 18, 2015).

                                  12          Finally, discovery is likely to lead to identifying information. According to Federal Rule
Northern District of California
 United States District Court




                                  13   of Civil Procedure 26(b)(1), parties “may obtain discovery that is relevant to any parties claim or

                                  14   defense.” The subpoena issued to Twitter seeks IP addresses, account information and identifying

                                  15   information of the anonymous defendant’s Twitter account to unmask their identity, which is

                                  16   relevant to Applicant’s anticipated defamation claim. Jommi, 2013 WL 6058201, at *4; Frontier,
                                  17   2019 WL 3345348, at *5; In re Letter Rogatory-Request for Int’l Judicial Assistance From the

                                  18   Harju Country Court in Estonia Petition of Lyoness Eesi OÜ, 2017 WL 1436096, at *4 (N.D. Cal.

                                  19   Apr. 24, 2017) (holding petitioner’s § 1782 request for specific user information to name

                                  20   defendants is necessary for resolving defamation claim in foreign court). Moreover, Applicant’s

                                  21   request is narrowly tailored and is not overly intrusive. Applicant seeks identifying information

                                  22   and not the content of any communication. See Frontier, 2019 WL 3345348, at *5 (granting a §
                                  23   1782 request to issue a subpoena for the name, address, email address, telephone number and

                                  24   account holder settlement information, including credit card payments and credit card company).

                                  25   Internet service providers and operators of communication systems are “generally familiar with

                                  26   this type of discovery request.” In re Roebers, 2012 WL 2862122, at *3 (N.D. Cal. July 11, 2012)

                                  27   (finding § 1782 application to subpoena Apple, Inc. and Yahoo! Inc. for identifying documents

                                  28   was not overly burdensome). Accordingly, the Court finds the subpoena satisfies First
                                                                                          6
                                   1   Amendment safeguards.

                                   2                                        V.   CONCLUSION
                                   3          For the reasons stated above, the Court DENIES Twitter’s motion to quash.
                                   4          IT IS SO ORDERED.

                                   5
                                   6   Dated: October 7, 2019

                                   7
                                                                                                THOMAS S. HIXSON
                                   8                                                            United States Magistrate Judge
                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                  16
                                  17

                                  18
                                  19

                                  20

                                  21
                                  22
                                  23

                                  24
                                  25

                                  26

                                  27
                                  28
                                                                                     7
